                                 Case 2:19-cv-02196-RFB-VCF Document 35 Filed 05/08/20 Page 1 of 3



                            1    DENNIS M. PRINCE
                                 Nevada Bar No. 5092
                            2    KEVIN T. STRONG
                                 Nevada Bar No. 12107
                            3    PRINCE LAW GROUP
                                 10801 West Charleston Boulevard
                            4    Suite 560
                                 Las Vegas, NV 89135
                            5    Tel: (702) 534-7600
                                 Fax: (702) 534-7601
                            6    Email: eservice@thedplg.com
                                 Attorneys for Plaintiff
                            7    Diane Sanchez

                            8                         UNITED STATES DISTRICT COURT
                            9
                                                            DISTRICT OF NEVADA
                            10

                            11    DIANE SANCHEZ,
                                                                              CASE NO.: 2:19-cv-02196-RFB-VCF
                            12                 Plaintiff,
                                                                              STIPULATION AND [PROPOSED
                            13                                                 ORDER] FOR EXTENTION OF
                                  vs.                                         TIME TO FILE OPPOSITION TO
                            14                                                 DMA CLAIMS, MANAGEMENT,
                                  WINDHAVEN NATIONAL INSURANCE                  INC.’S MOTION TO DISMISS
                            15    COMPANY,     a    domestic   corporation;    FIRST AMENDED COMPLAINT
                                  WINDHAVEN NATIONAL INSURANCE                        (Second Request)
                            16
                                  COMPANY       fka     ATX      PREMIER
                            17    INSURANCE, a domestic corporation; DMA       AND FOR EXTENSION OF TIME
                                  CLAIMS INC., a foreign corporation; BLAS     TO FILE OPPOSITION TO DMA
                            18                                                 CLAIMS MANAGEMENT, INC.’S
                                  BON, an individual; DOES I-X and ROE         MOTION TO STAY PURSUANT
                                  CORPORATIONS I-X, inclusive,                     TO INJUNCTION OR,
                            19
                                                                               ALTERNATIVELY, MOTION TO
                            20                Defendants.                            STAY DISCOVERY

                            21                                                         (First Request)

                            22          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff DIANE
                            23   SANCHEZ, through her counsel of record, Dennis M. Prince and Kevin T. Strong of
                            24   PRINCE LAW GROUP, and Defendant DMA CLAIMS MANAGEMENT, INC., by and
                            25   through its counsel of record, Robert E. Schumacher and Wing Yang Wong of GORDON
                            26   REES SCULLY MANSUKHANI, LLP, that the deadline for Plaintiff to file her

                            27   Opposition to DMA Claims Management, Inc.’s Motion to Dismiss First Amended

                            28


10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                  Case 2:19-cv-02196-RFB-VCF Document 35 Filed 05/08/20 Page 2 of 3



                            1    Complaint (ECF No. 27) shall be extended by seven (7) days, from May 1, 2020 to May
                            2    8, 2020. The Motion was filed on April 2, 2020. This is the second request for extension

                            3    of time to file an opposition to this motion.

                            4           IT IS FURTHER STIPULATED AND AGREED that the deadline for Plaintiff to
                                 file her Opposition to DMA Claims Management, Inc.’s Motion to Stay Pursuant to
                            5
                                 Injunction or, alternatively, Motion to Stay Discovery (ECF Nos. 30, 31) shall be
                            6
                                 extended by two (2) days from May 6, 2020 to May 8, 2020. The Motion was filed on
                            7
                                 April 22, 2020. This the first request for extension of time to file an opposition to this
                            8
                                 motion. This Stipulation and [Proposed Order] is submitted in accordance with LR IA
                            9
                                 6-1.
                            10
                                        As this Court is aware, this matter continues to be stayed as to Defendants
                            11   Windhaven National Insurance Company and Blas Bon. (ECF Nos. 25, 25-1). Over the
                            12   course of the last couple of weeks, Plaintiff’s counsel has been preparing and finalizing
                            13   a petition for rehearing and rehearing en banc in the matter of Volungis et al. v. Liberty
                            14   Mutual Fire Ins. Co., Case No. 18-16600 before the Ninth Circuit Court of Appeals.

                            15   Although Counsel prepared this petition concurrently with the oppositions to the

                            16   respective motions filed by DMA Claims Management, Inc., additional time is needed to

                            17   ensure the issues presented by the motions are fully addressed to aid this Court in its
                                 decision. This brief extension of time requested will allow Plaintiff’s counsel to achieve
                            18
                                 this result as well as prepare his own motion addressing the scope of the stay as it relates
                            19
                                 to DMA Claims Management, Inc.
                            20
                                 ...
                            21
                                 ...
                            22
                                 ...
                            23
                                 ...
                            24   ...
                            25   ...
                            26   ...
                            27   ...

                            28   ...
                                                                                 2
10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                  Case 2:19-cv-02196-RFB-VCF Document 35 Filed 05/08/20 Page 3 of 3



                            1          Accordingly, the parties respectfully request this Court to approve the foregoing
                            2    stipulation. This requested extension is not made in bad faith or to unnecessarily delay

                            3    these proceedings.

                            4    DATED this 1st day of May, 2020.                 DATED this 1st day of May, 2020

                            5    PRINCE LAW GROUP                                 GORDON REES SCULLY MANSUKHANI,
                                                                                  LLP
                            6
                                 /s/ Kevin T. Strong                              /s/ Wing Yan Wong
                            7    DENNIS M. PRINCE                                 ROBERT E. SCHUMACHER
                                 Nevada Bar No. 5092                              Nevada Bar No. 7504
                            8    KEVIN T. STRONG                                  WING YAN WONG
                                 Nevada Bar No. 12107                             Nevada Bar No. 13622
                            9    10801 W. Charleston Boulevard, Suite 560         300 South 4th Street, Suite 1550
                                 Las Vegas, Nevada 89135                          Las Vegas, Nevada 89101
                            10   Attorneys for Plaintiff                          Attorneys for Defendant
                                 Diane Sanchez                                    DMA Claims Management, Inc.
                            11

                            12
                                                                            ORDER
                            13
                                       IT IS SO ORDERED.
                            14
                                       DATED this ____
                                                   8th day of ____________________,
                                                                    May             2020.
                            15
                                                                            ________________________________
                            16                                              RICHARD    F. BOULWARE, II
                                                                                _______________________________
                            17                                              UNITED   STATES
                                                                                UNITED  STATESDISTRICT
                                                                                                DISTRICT JUDGE
                                                                                                         JUDGE

                            18                                              DATED this

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
                                                                              3
10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
